DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 
2. 	The information disclosure statement (IDS) was submitted on 04/11/22. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Amendment
3.	As per Applicant’s instruction as filed on 04/11/22, claims 1-38 have been canceled, and
claims 39-53 have been newly added.

Response to Applicant’s Restriction/Election Response
4.	Applicant’s election with traverse of the Species III (Fig. 9) corresponding to claims 39-53 in the reply filed on 09/15/22 has been acknowledged. 
However, upon further review/scrutiny, the Examiner respectfully disagrees with the Applicant’s election of the Species III corresponding to claims 39-53 in view of the following reason(s). 
Independent claims 49 and 51, and corresponding depending claims 50 and 52 substantially encompass/cover non-elected Species I and II (due to overlapping claimed subject matter of rate distortion cost) corresponding to Figs. 6-7 illustrating method of implementing encoding residual coding unit and calculating rate distortion cost in order to selectively set CU_YCgCo_residual flag according to an embodiment of the present invention.
Therefore, independent claims 49 and 51, and corresponding depending claims 50 and 52 have been considered/treated as non-elected claims, since the claimed features (with respect to the rate distortion cost) of claims 49-52 are not included in the elected Species III corresponding to Fig. 9 of the Applicant’s specification.
	



Furthermore, Applicant traverses that the Applicant disagrees with the office action’s suggestion that the claims somehow require separate search.
In response, the undue additional search burden on the Examiner is met by three distinct (mutually exclusive) Species/inventions/groups, wherein each of the Species/inventions/groups has diverse elements between its respective figures/drawings, wherein one embodiment of a present Species/invention is not deemed obvious over any other Species of embodiments identified. 
Furthermore, a reasonable search for one Species corresponding to its claim(s) does not necessarily encompass/cover other Species corresponding to other set of claims.
Moreover, there would be an additional search burden on the Examiner if restriction were not required because of the following reasons apply:
i)     three distinct species would require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries);
 ii)    the prior art applicable to one species/groups/invention would not likely be applicable to other species/groups (due to distinct claimed subject matter); and
iii)    three distinct species have acquired a separate status in the art in view of their respective recognized divergent subject matter, wherein each corresponding species comprises a claimed/method subject matter, which comprises distinct feature(s) over any other species claimed/method subject matter, thereby causing undue search burden on the Examiner.
In conclusion, the Examiner will examine on merits the elected claims 39-48, wherein the claims 49-52 have been considered/treated as withdrawn claims in view of all of the reason(s) as set forth above.
The restriction/Election of Species requirement is now deemed proper and therefore made FINAL.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claim 53 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Claim 53 is rejected under 35 U.S.C. § 101 as covering non-statutory subject matter, since the broadest reasonable interpretation of a claim covers a signal per se. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
Claim 38 comprises both statutory and non-statutory subject matter, since Applicant claims " a computer-readable storage medium including instructions for causing one or more processors to perform …,”.
The broadest reasonable interpretation of a claim drawn to a computer readable (storage/recording) medium and/or a computer-readable device (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. 
The USPTO recognizes that Applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. 
In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable (storage) medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987). 
For example: 
“a non-transitory computer-readable storage medium including instructions causing one or more processors to perform …,”.
Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134F.3d 1473 (Fed. Cir. 1998).
	Therefore, a correction will be required in order to make claim 53 comprise only the statutory subject matter.
	Note: merits of claim 53 have been examined.

Claim Rejections - 35 USC §102
7.    	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8.    	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.    	Claims 39 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marpe et al (2009/0168894 A1).
Regarding claims 39 and 44, Marpe et al discloses an apparatus/method for decoding video content (100), comprising: 
a processor configured to:
obtain an adaptive color space transform enablement indication (flag) configured to indicate whether adaptive color space transform is permitted to be used for a sequence of pictures (paras. [0042], [0047], [0075]);  
determine, based on the adaptive color space transform enablement indication (flag), that the adaptive color space transform (adaptively, either RGB or YCoCg color space transform) is permitted to be used for the sequence of pictures (the flag is signaled by an encoder) (paras. [0047-0052]);  
based on determining that the adaptive color space transform is permitted to be used for color space conversion, obtaining a coding unit adaptive color space transform indication (flag) for a coding block of a plurality of coding blocks in the sequence of pictures (104) (Fig. 1; paras. [0040-0042]),  



wherein the coding unit adaptive color space transform indication (flag) is configured to 
indicate whether a color space conversion is applied to the coding block of the plurality of coding blocks (para. [0042]),
the plurality of coding blocks being of different sizes (different picture blocks) (abs.); and 
decode the coding block of the plurality of coding blocks (decoding yields RGB or YCoCg color space transform representation) based on the coding unit adaptive color space transform indication (decode when the adaptive color space transform is received from the encoder) (paras. [0041-0042], [0044], [0046-0047]);  
Note: Applicant’s specification discloses/defines recited “enablement indication” as an alternative (optional) function to the CU_YCgCo_residual_coding_flag (991), wherein the value of the CU_YCgCo_residual_coding_flag (or the indication with regard to the CU_YCgCo_residual_coding_flag) may be used to determine whether a YCgCo to RGB inverse conversion process may be performed at residual inverse conversion element (999) on the reconstructed residual generated by inverse transform element (920) (para. [0067]).

Claim Rejections - 35 USC § 103
10. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

11.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 40 and 45 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Marpe et al (2009/0168894 A1) in view of Chen et al (2013/0182755 A1).
Regarding claims 40 and 45, Marpe et al does not seem to particularly disclose:
wherein the adaptive color space transform enablement indication is obtained in a sequence parameter set.
However, Chen et al teaches coding parameter sets and NAL unit headers for video coding comprising:
wherein video data may be hierarchically categorized as including a plurality of layers, a sequence of pictures within a given layer, a picture within a sequence, slices within a picture, and blocks (e.g., macroblocks or coding tree units) within a slice, wherein sequence parameter sets (SPSs) may be used to signal infrequently changing parameters for a sequence of pictures, and picture parameter sets (PPSs) may be used to signal infrequently changing parameters for individual pictures (para. [0029]); 
 wherein, a video encoder (20) may further be configured to code a video parameter set (VPS), a layer parameter set (LPS), and/or a grouping parameter set, in accordance with the techniques of this disclosure, a sequence parameter set (SPS), picture parameter set (PPS), adaptation parameter set (APS), or other such signaling data structures (para. [0098]); and
the sequence parameter set (SPS) may include an optional set of parameters called video usability information (VUI) that may include the following three categories of optional information: video representation information, Hypothetical Reference Decoder (HRD) information, and bitstream restriction information, wherein the video representation information includes the aspect ratio, color space transform related information chroma phase shifts relative to luma and frame rate. HRD includes video buffering parameters for the coded video sequences (para. [0137]),
thereby providing techniques for coding parameter sets and network abstraction layer (NAL) units for video coding, wherein these techniques may be applied to single-layer coded data, such as two-dimensional video data, as well as to scalable video coding (SVC) video data and multi-view video coding (MVC) video data, so that the parameter sets and NAL units may be mutually compatible between various types of video data (para. [0011]).
Therefore, it would have been considered contentiously obvious to a person of ordinary skill in the relevant art employing the method for decoding video content as taught by Marpe et al to incorporate/combine Chen et el’s teaching as above so that the adaptive color space transform enablement indication is obtained in the sequence parameter set, in order to provide techniques for coding parameter sets and network abstraction layer (NAL) units for video coding, wherein these techniques may be applied to single-layer coded data, such as two-dimensional video data, as well as to scalable video coding (SVC) video data and multi-view video coding (MVC) video data, so that the parameter sets and NAL units may be mutually compatible between various types of video data.

13.	Claims 41-43, 46-48, and 53 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Marpe et al (2009/0168894 A1) in view of Rosewarne (2015/0326883 A1).
Regarding claims 41 and 46, Marpe et al discloses obtaining of the coding unit adaptive color space transform indication for the coding block of the plurality of coding blocks as discussed above.
Marpe et al does not seem to particularly disclose:
obtaining a non-zero residual coefficient flag associated with the coding block of the plurality of coding blocks that indicates whether there is at least one non-zero coefficient among residual coefficients associated with the coding block of the plurality of coding blocks;
wherein the obtaining of the coding unit adaptive color space transform indication for the coding block of the plurality of coding blocks (as discussed above) is further based on, 
the non-zero residual coefficient flag associated with the coding block of the plurality of coding blocks indicating that there is at least one non-zero coefficient among residual coefficients associated with the coding block of the plurality of coding blocks.
However, Rosewarne teaches apparatus for encoding/decoding a coding unit comprising:
obtaining a non-zero residual coefficient flag associated with a coding block of the plurality of coding blocks, and determining whether the non-zero residual coefficient flag indicates that there is at least one non-zero coefficient (“significant”) among residual coefficients associated with the coding block of the plurality of coding blocks, so as to determine if the residual coefficient is either significant or non- significant (zero residual coefficient flag), thereby overcoming such as complexity and sizes for transforming video data between the frequency domain and the spatial domain (Fig. 3; paras. [0096], [0004-0005]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method for decoding video content as taught by Marpe et al to incorporate/combine Rosewarne’s teachings as above so as to,
obtain the non-zero residual coefficient flag associated with the coding block of the plurality of coding blocks that indicates whether there is at least one non-zero coefficient among residual coefficients associated with the coding block of the plurality of coding blocks,
wherein the obtaining of the coding unit adaptive color space transform indication for the coding block of the plurality of coding blocks (as discussed above) is further based on, 
the non-zero residual coefficient flag associated with the coding block of the plurality of coding blocks indicating that there is at least one non-zero coefficient among residual coefficients associated with the coding block of the plurality of coding blocks,
thereby selectively determining if the residual coefficient is either significant or non-significant, and overcoming such as complexity and sizes for transforming video data between the frequency domain and the spatial domain.
Regarding claims 42 and 47, Rosewarne teaches: 
obtaining the non-zero residual coefficient flag associated with the coding block of the plurality of coding blocks, and determining whether the non-zero residual coefficient flag indicates that there is at least one non-zero coefficient (“significant”) among residual coefficients associated with the coding block of the plurality of coding blocks, thereby selectively determining if the residual coefficient is either significant or non-significant (zero residual coefficient flag) (para. [0096]).
Rosewarne further teaches decoding a plurality of luma residual coefficients (para. [0029]).
Therefore, it would have been further considered obvious to a person of ordinary skill in the relevant art to realize/recognize, wherein the non-zero residual coefficient flag comprises the indication that there is at least one non-zero coefficient among luma residual coefficients for substantially the same rational/reason(s) as discussed above.
Regarding claims 43 and 48, Rosewarne teaches:  
obtaining the non-zero residual coefficient flag associated with the coding block of the plurality of coding blocks, and determining whether the non-zero residual coefficient flag indicates that there is at least one non-zero coefficient (“significant”) among residual coefficients associated with the coding block of the plurality of coding blocks, thereby selectively determining if the residual coefficient is either significant or non-significant (zero residual coefficient flag) (para. [0096]).
Rosewarne further teaches decoding a plurality of chroma residual coefficients (para. [0030]).
Therefore, it would have been further considered obvious to a person of ordinary skill in the relevant art to realize/recognize, wherein the non-zero residual coefficient flag comprises the indication that there is at least one non-zero coefficient among chroma residual coefficients
for substantially the same rational/reason(s) as discussed above.
Regarding claim 53, Marpe et al discloses a (non-transitory) computer-readable storage medium including instructions for causing one or more processors to perform the method of claim 41 (paras. [0022], [0078]).

					Conclusion 
14.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Zhang et al (2015/0264405 A1), Block adaptive color space conversion coding.
B)	Tourapis (10,708,588 B2), Sample adaptive offset control.

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Shawn An whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

17.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

18.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/SHAWN S AN/Primary Examiner, Art Unit 2483